Exhibit 10.1

 

Michael T. Flavin, PhD

Chief Executive Officer

Advanced Life Sciences, Inc.

1440 Davey Rd.

Woodridge, IL.  60517

 

December 21, 2007

 

Dear Dr. Flavin:

 

Let this letter serve as an amendment to The Leaders Bank existing Line of
Credit facility to Advanced Life Sciences, Inc. under the following terms and
conditions:

 

Amount:

 

$4,000,000

 

 

 

Term:

 

24 Months. Principal shall be due and payable in one lump sum on Maturity Date
(see below). The line of credit will include a revolving feature to it. In
addition, the Leaders Bank hereby agrees to waive all rights to call this debt
upon Demand except if an event of default exists as described in the loan
documents.

 

 

 

Maturity

 

 

Date:

 

January 1, 2010

 

 

 

Interest

 

 

Rate:

 

Leaders Bank Prime minus .75%, floating with a floor of 6.25% and a ceiling of
8%.

 

 

 

Other:

 

All other terms and conditions (collateral, covenants, and subordinations) shall
remain substantially the same as the terms agreed to in the current loan
agreement scheduled to mature on 1-1-2008.

 

If this amendment is acceptable to you, please indicate your approval by signing
in the space provided below.

 

Sincerely,

 

 

 

 

 

 

 

 

 

.

/s/ James E. Lynch

 

Michael T. Flavin

 

 

 

 

James E. Lynch

 

Michael T. Flavin, Ph.D.

 

 

 

 

President & CEO

 

Advanced Life Sciences, Inc.

 

 

 

The Leaders Bank

 

Chief Executive Officer

 

 

 

 

 

--------------------------------------------------------------------------------